DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment filed 19 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-17 are pending.
Claims 1, 7, and 12 are currently amended. 
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) filed 18 August 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PT-SB-08 form is attached to the Office action.

Specification/Drawings
The amendment filed 19 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figures 12A and 13A, and the corresponding description in paragraph [0118] in the written description. 
The subject matter of figures 12A and 13A constitutes new matter not disclosed in the originally filed application.  The originally filed application contains no disclosure of a device without the element 330, as shown in original figures 11, 12 and 13.  There is no disclosure of the manner in which the cartridge pan 352 is held in position such as to define a longitudinal cavity as is shown in new figures 12A and 13A.  In originally filed figures 11, 12, and 13, the cartridge pan is shown as resting on the surface of the element 330.  Without the element 330, how does the cartridge pan stay in position?  There is no explanation as to how the cartridge pan stays in position, and it is not apparent from the drawings how the cartridge pan stays in position.  There is no explanation as to what element or elements holds the cartridge pan in a position spaced from the elongate channel to define the longitudinal cavity, and it is not apparent from the drawings what element or elements holds the cartridge pan in a position spaced from the elongate channel.  There is no explanation as to why the cartridge pan would not fall onto the surface of the elongate channel.
Applicant is required to cancel the new matter in the reply to this Office Action.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is inadequate written description of the subject matter of claims 1, 7, and 12.  Claim 1 recites “wherein said longitudinal cavity is defined by said bottom surface of said cartridge pan”.  Claim 7 recites “wherein a portion of said longitudinal cavity is defined by said bottom surface of said cartridge pan”.  Claim 12 recites “wherein said longitudinal cavity is defined by a surface of said cartridge pan when said staple cartridge is positioned in said elongate channel”.  There is no disclosure in the originally filed application for a longitudinal cavity that is defined by the bottom surface of the cartridge pan, a portion of a longitudinal cavity that is defined by the bottom surface of the cartridge pan, and a longitudinal cavity that is defined by a surface of the cartridge pan when the staple cartridge is positioned in the elongate channel.  
As shown in originally filed figures 11, 12 and 13 and described in paragraphs [0113]-[0117] of the written description, the longitudinal cavity 332 is formed in the elongate channel 330, and the cartridge pan 352 is positioned on a surface of the elongate channel 330.  See marked-up copies of figures 11 and 12.  
As described in originally filed paragraph [0118] of the written description, other embodiments are envisioned in which “a longitudinal cavity is defined between the cartridge pan 352 and the elongate channel 330 when the staple cartridge 350 and cartridge pan 352 are positioned in the elongate channel 330”.
Therefore, in the originally filed application, there is no disclosure of a longitudinal cavity that is defined by the bottom surface of the cartridge pan, a portion of a longitudinal cavity that is defined by the bottom surface of the cartridge pan, and a longitudinal cavity that is defined by a surface of the cartridge pan when the staple cartridge is positioned in the elongate channel.  

    PNG
    media_image1.png
    639
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    557
    460
    media_image2.png
    Greyscale

Accordingly, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Clarification and/or correction is required.    
The subject matter of these elements has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, and comprise new matter.  
Claims 2-6, 8-11, and 13-17 depend from claims 1, 7, and 12, respectively, and are likewise rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous as the phrase “wherein said longitudinal cavity is defined by said bottom surface of said cartridge pan” is unclear.  Claim 7 is ambiguous as the phrase “wherein a portion of said longitudinal cavity is defined by said bottom surface of said cartridge pan” is unclear.  Claim 12 is ambiguous as the phrase “wherein said longitudinal cavity is defined by a surface of said cartridge pan when said staple cartridge is positioned in said elongate channel” is unclear.  
It is not clear where the “bottom surface” is, and where the “surface” is.  It is not clear in what manner and by what elements of the device “the bottom surface” of the cartridge pan defines the longitudinal cavity, “the bottom surface” of cartridge pan defines a portion of the longitudinal cavity, and a “surface” of the cartridge pan defines the longitudinal cavity when the staple cartridge is positioned in the elongate channel.  Further, it is not clear how the bottom surface of the cartridge pan defines the longitudinal cavity.  In particular, there is no explanation as to how the cartridge pan stays in position.  There is no explanation as to what element or elements holds the bottom surface of the cartridge pan in a position spaced from the elongate channel to define the longitudinal cavity.  There is no explanation as to why the cartridge pan would not fall onto the surface of the elongate channel.
Claims 2-6, 8-11, and 13-17 depend from claims 1, 7, and 12, respectively, and are likewise rejected. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225).  
With respect to claim 1, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4), wherein said cartridge pan comprises a bottom surface (figure 4); and a sled 6078, figure 40, configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein said bottom surface of said cartridge pan is spaced apart from said elongate channel such that a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, wherein said longitudinal cavity is defined by said bottom surface of said cartridge pan, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a firing lockout (6040, 6056, 6078), wherein said lockout is enabled when said staple cartridge is not positioned in said elongate channel, wherein said firing member engages a distal end of said channel opening to prevent said firing member from performing said firing stroke when said lockout is enabled (paragraph [0428], lines 1-3 and 13-24, figure 41), and wherein said lockout is defeated when said sled is in said proximal position and said distal protrusion 94 303500502 v1of said firing member engages said sled (citation) and prevents said firing member from engaging said channel opening (paragraph [0429], lines 1-4 and 8-14; figure 40).  As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  As noted above, the firing lockout is disclosed to be a firing member having a distal protrusion, a sled, and a channel opening, Huitema et al. teach a firing lockout including a firing member 6050, 6080 having a distal protrusion 6056, a sled 6078, and a channel opening 6040.  Huitema et al. disclose that the bottom surface of the cartridge pan 74 is spaced apart from a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be spaced apart from the elongate channel (Annotated Figure B, fig. 40, [0429]).  Huitema et al. disclose that the longitudinal cavity 6030 is defined by the bottom surface of the cartridge pan via the slot through which the vertical strut travels (figs. 32, 33, and 40, [0416]) as well as the ledge portions 6028 and solid bottom portion 6024 (figs. 32 and 33, [0416]), and therefore is considered to disclose that the longitudinal cavity is defined by the bottom surface of the cartridge.

    PNG
    media_image3.png
    676
    833
    media_image3.png
    Greyscale
   
With respect to claim 2, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said lockout is defeated (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 3, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 4, Huitema et al. disclose that the firing member is biased into said channel opening by a biasing member 6090 when said lockout is enabled (paragraph [0428], lines 3-17; figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  
With respect to claim 5, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member (6050) to overcome the force of said biasing member (6090) and defeat said lockout (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A below.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).   As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).    

    PNG
    media_image4.png
    312
    689
    media_image4.png
    Greyscale
  
With respect to claim 6, Huitema et al. disclose that said firing member is lifted out (Arrow U, figure 40) of said channel opening by said sled when said lockout is defeated (paragraph [0429], lines 8-11, figure 40).
With respect to claim 7, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078, figure 40 configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a bottom surface of said cartridge pan is vertically offset from said elongate channel such that a longitudinal cavity 6030 is defined between said bottom surface of said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, wherein a portion of said longitudinal cavity is defined by said bottom surface, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a biasing member 6090 configured to apply a biasing force to said firing member and move said firing member into said channel opening when said sled is not in said proximal position (paragraph [0428], lines 3-17; figure 41), wherein said firing member is prevented from performing said firing stroke when said firing member is positioned in said channel opening, wherein the biasing force of said biasing member is overcome when said sled is in said proximal position and engages said distal protrusion of said firing member, and wherein said firing member is removed from said channel opening when said sled engages said distal protrusion (paragraph [0429], lines 8-14; figure 40).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).  As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  Huitema et al. disclose that the bottom surface of the cartridge pan 74 is vertically offset from a portion of the elongate channel, and therefore the bottom surface of the cartridge pan is considered to be vertically offset from the elongate channel (Annotated Figure B, fig. 40, [0429]). Huitema et al. disclose that the longitudinal cavity 6030 is defined by the bottom surface of the cartridge pan via the slot through which the vertical strut travels (figs. 32, 33, and 40, [0416]) as well as the ledge portions 6028 and solid bottom portion 6024 (figs. 32 and 33, [0416]), and therefore is considered to disclose that a portion of the longitudinal cavity is defined by the bottom surface of the cartridge.
With respect to claim 8, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said sled is in said proximal position (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 9, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 10, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A above.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).       
With respect to claim 11, Huitema et al. disclose that said firing member 6050, 6080 is lifted out (Arrow U, figure 40) of said channel opening 6040 by said sled 6078 when said sled is in said proximal position (paragraph [0429], lines 8-11; figure 40).  
With respect to claim 12, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078 configured to eject said staples from said staple cartridge, wherein said sled is movable from a proximal position to a distal position (paragraph [0292], lines 13-14 and 23-29; paragraph [0429], line 5; figure 40), and wherein said sled comprises a proximal camming portion (paragraph [0429], lines 8-14, figure 40; Annotated Figure A above); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel (defined by side walls and floor, Annotated Figure C) configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, wherein said longitudinal cavity is not defined in said elongate channel, wherein said longitudinal cavity is defined by a surface of said cartridge pan when said staple cartridge is positioned in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a lockout (6040, 6056, 6078) configured to: prevent said firing member from performing said firing stroke when said sled is not in said proximal position, wherein said firing member is configured to engage said channel opening when said sled is not in said proximal position (paragraph [0428], lines 1-3 and 13-24, figure 41); and303500502 v1 permit said firing member to perform said firing stroke when said staple cartridge is positioned in said elongate channel, said sled is in said proximal position, and said proximal camming portion of said sled engages said distal protrusion of said firing member and moves said firing member out of engagement with said channel opening (paragraph [0429], lines 1-4 and 8-14; figure 40).   As noted above, the first camming member is disclosed to be a lower lateral flange, Huitema et al. teach first camming member is a laterally extending lower foot 6070 (paragraph [0417]).  As noted above, the second camming member is disclosed to be an upper lateral flange, Huitema et al. teach second camming member is a laterally extending upper pin or tab 6058 (paragraph [0427]).  As noted above, the firing lockout is disclosed to be a firing member having a distal protrusion, a sled, and a channel opening, Huitema et al. teach a firing lockout including a firing member 6050, 6080 having a distal protrusion 6056, a sled 6078, and a channel opening 6040.  Huitema et al. disclose an elongate channel defined by side walls and a floor (Annotated Figure C), and a longitudinal cavity 6030 (fig. 33) defined between the cartridge pan and the elongate channel.  The longitudinal cavity is defined above the floor of the elongate channel (Annotated Figure C).  Since the longitudinal cavity 6030 is defined above the floor of the elongate channel, the longitudinal cavity is considered to be not defined in the elongate channel.  Huitema et al. disclose that the longitudinal cavity 6030 is defined by the bottom surface of the cartridge pan via the slot through which the vertical strut travels (figs. 32 and 33, [0416]) as well as the ledge portions 6028 and solid bottom portion 6024 (figs. 32 and 33, [0416]), and therefore is considered to disclose that the longitudinal cavity is defined by a surface of the cartridge pan when the staple cartridge is positioned in the elongate channel.
 

    PNG
    media_image5.png
    578
    825
    media_image5.png
    Greyscale

With respect to claim 13, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40; Annotated Figure A).  
With respect to claim 14, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus, one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 15, Huitema et al. disclose wherein said firing member is biased into said channel opening by a biasing member 6090 when said sled is not in said proximal position (paragraph [0428], lines 3-17, figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).
With respect to claim 16, Huitema et al. disclose wherein said proximal camming portion of said sled is configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member to permit said firing member to perform said firing stroke (paragraph [0428], lines 3-7; paragraph [0429], lines 8-14, figure 40; Annotated Figure A).  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).         
With respect to claim 17, Huitema et al. disclose wherein said firing member is lifted (Arrow U) toward said anvil when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0429], lines 8-11, figure 1, figure 40, Annotated Figure A).
Response to Arguments
Applicant's arguments with respect to the drawing objections have been fully considered, and the objections are hereby withdrawn.  It is noted that the present amendment has necessitated the objections in this Office action.
Applicant’s arguments with respect to the rejection of claims 1, 12, and 17 under 35 U.S.C. 102(a)(1) over Huitema et al. (US Pat. Publ. No. 2015/0297225) have been fully considered, but are not persuasive.  Applicant argues that claims 1, 12, and 17 have been amended to further define over the applied reference.
However, Huitema et al. disclose that the longitudinal cavity 6030 is defined by the bottom surface of the cartridge pan via the slot through which the vertical strut travels (figs. 32, 33, and 40, [0416]) as well as the ledge portions 6028 and solid bottom portion 6024 (figs. 32 and 33, [0416]), and therefore is considered to disclose that the longitudinal cavity is defined by the bottom surface of the cartridge as set forth in claim 1, that a portion of the longitudinal cavity is defined by the bottom surface of the cartridge pan as set forth in claim 7, and that the longitudinal cavity is defined by a surface of the cartridge pan when the staple cartridge is positioned in the elongate channel as set forth in claim 12.  
Accordingly, the rejections of claims 1, 12, and 17 under 35 U.S.C. 102(a)(1) over Huitema et al. are still deemed proper.
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2-6, 8-16, and 13-17, and these rejections are still deemed proper.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        30 September 2022